DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
In view of the Appeal Brief filed on 6/27/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US 2017/0359675, hereinafter “Gopalakrishnan”) in view of Park et al. (US 2017/0270295, hereinafter “Park”).
For claim 1, Gopalakrishnan discloses A computer-implemented method for collecting data from a field device and for performing protocol conversion (FIG. 8 illustrates an example method 800 for providing BLE communication capability to a legacy field instrument in an industrial control system according to this disclosure; see par. 0064), comprising 
receiving, in a field communicator via a transmitter of the field device, a data set encoded in a process control protocol (In block 805, the BLE adapter 704 receives information (e.g., transmitter parameters) from the field instrument 702 according to a native protocol that is native to the field instrument 702; see par. 0066 and Fig. 8); 
transmitting at least some of the payload encoded in a general-purpose computing communication protocol via a wireless network interface controller (In block 810, the BLE adapter 704 converts the received information into a BLE communication protocol. In block 815, the BLE adapter 704 transmits the converted information to an external device over a BLE communication link; see par. 0067-0068 and Fig. 8).
Gopalakrishnan does not explicitly disclose extracting, via a processor, a payload from the data set; storing, in a memory, at least some of the payload; and. Park discloses extracting, via a processor, a payload from the data set (the evaluation and analytics module 470 retrieves information from a sensor data repository within the database 410 as well as user-provided configuration parameters in order to produce results. However, other arrangements are possible such as, for example, retrieving data via drivers or API calls; see Park par. 0084, 0069; see payload data in Park par. 0104-0108, Fig. 5); storing, in a memory, at least some of the payload; and (the control device 105 can store an indication of the detection and relevant data the detection was based on, in a detection log in the database 410, and corresponding actions (if any are defined) are output to one or more local security devices 101 to effect corrective action at the protected system 103; see Park par. 0085, 0043, 0103 and Fig. 5,; see payload in Park par. 0104-0108). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002).
For claim 2, Gopalakrishnan discloses The computer-implemented method of claim 1, wherein the transmitter of the field device includes one or both of (i) a wired transmitter, and (ii) a wireless transmitter (the communications unit 220 could include a network interface card or a wireless transceiver facilitating communications over the network 112, 124. The communications unit 220 may support communications through any suitable physical or wireless communication link(s). More particularly, the communications unit 220 could include a transmitter and a receiver for communicating with external devices. According to this disclosure, the communications unit 220 transmits and receives signals according to the BLUETOOTH standard. In certain embodiments, the communications unit 220 could additionally transmit and receive signals according to a field communication protocol, such as any of UART, SPI, HART, wireless HART, FF, or PROFIBUS protocols; see par. 0044, 0071).
For claim 3, Gopalakrishnan discloses The computer-implemented method of claim 1, wherein the process control protocol includes HART, WirelessHART, Profibus, or FOUNDATION@ Fieldbus protocol (a Field Protocol-BLE adapter 142b can connect to a HART, FF, Process Field Bus (PROFIBUS), or other industrial protocol device and can and make its data available over a BLE interface by converting (i.e., translating) BLE packets to field protocol and vice versa, as shown in FIG. 6; see par. 0033, 0066). 
For claim 4, Gopalakrishnan discloses The computer-implemented method of claim 1, wherein receiving the protocol-encoded data set from the field device includes retrieving the protocol-encoded data set from the field device (the field instrument 502 can output one or more signals configured according to the wired UART/SPI communication protocol. The application processor 506 can transmit the outputted UART/SPI signals to the BLE adapter 504 via the wired communication link 510, or the BLE adapter 504 could retrieve the UART/SPI signals from an output of the field instrument 502. The BLE adapter 504 converts the received signal(s) to BLE communication protocol, and then transmits the converted signal(s) to the mobile device 150; see par. 0057).
For claim 5, the combination of Gopalakrishnan does not explicitly disclose The computer-implemented method of claim 4, wherein retrieving the protocol-encoded data set from the field device includes polling the field device. Park discloses The computer-implemented method of claim 4, wherein retrieving the protocol-encoded data set from the field device includes polling the field device (the local security device 101 and the control device 105 can be configured to communicate with each other according to one or more of a variety of communication strategies such as, without limitation: Push, in which the local security device 101 periodically, or whenever an event occurs, initiates communication and pushes data to control device 105; Pull, in which the control device 105 polls the local security device 101 for new information (e.g., periodically or when prompted by the operator; see Park par. 0045). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002).
For claim 6, Gopalakrishnan does not explicitly disclose The computer-implemented method of claim 1, wherein retrieving the protocol-encoded data set from the field device includes generating a data retrieval command encoded in the process control protocol. Park discloses The computer-implemented method of claim 1, wherein retrieving the protocol-encoded data set from the field device includes generating a data retrieval command encoded in the process control protocol (In order for the local security device 101 to interface with the data and controls in the protected system 103, the local security device 101 can include one or more Application Program Interfaces (APis) for communicating with the protected system 103, including structures needed for monitoring streams of data within the protected system 103 and extracting the data components needed to support security design patterns, providing a method for inserting commands for correction or reconfiguration after detections, and/or providing a possible method for tapping into communications methods that tie end-node systems to their central control systems; see Park par. 0070). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002).
For claim 7, Gopalakrishnan discloses The computer-implemented method of claim 1, wherein the general-purpose computing communication protocol is a Bluetooth protocol, a Bluetooth Low Energy protocol (FIG. 1 illustrates one operational environment in which in-field wireless access to smart instruments using BLUETOOTH Low Energy (BLE) is used. This functionality could be used in any other suitable device or system. FIG. 2 illustrates an example device 200 supporting in-field wireless access to smart instruments using BLUETOOTH Low Energy according to this disclosure; see par. 0039), an IEEE 802.11 protocol, a Long Range protocol, and/or a mobile telephony protocol (the following communication protocols may be provided: serial protocols including RS-232 and RS422, Ethernet, Wi-Fi/802.11 A, B, G, N; Radio Frequency (RF), Bluetooth™, IEEE Standard 1394 Firewire™, Universal Serial Bus (USB), and cellular data connection (e.g., Long-Term Evolution (LTE)). Other communications protocols are possible; see Park par. 0044).
For claim 17, Gopalakrishnan discloses A field communicator device (FIG. 6 illustrates BLE enabled field instrument 600 that includes a field instrument 602 with a BLE adapter 604; see par. 0058 and Figs. 2 and 6) comprising: 
one or more processors; a transmitter; a wireless network interface controller; and a memory storing instructions that, when executed by the one or more processors, cause the field communicator device to (As shown in FIG. 2, the device 200 includes a bus system 205, which supports communication between at least one processor 210, at least one storage device 215, at least one communications unit 220, and at least one input/output (I/0) unit 225. The processor 210 executes instructions that may be loaded into a memory 230; see par. 0042 and Fig. 2): 
retrieve, in the field communicator via the transmitter, data encoded a field device transmission protocol (In block 805, the BLE adapter 704 receives information (e.g., transmitter parameters) from the field instrument 702 according to a native protocol that is native to the field instrument 702; see par. 0066 and Fig. 8); 
interpret, in a device communication module of the wireless communication device, the data (In block 810, the BLE adapter 704 converts the received information into a BLE communication protocol; see par. 0067 and Fig. 8)
transmit, via the wireless network interface controller, at least some of the data (In block 815, the BLE adapter 704 transmits the converted information to an external device over a BLE communication link; see par. 0067 and Fig. 8).
Gopalakrishnan does not explicitly disclose store, in the memory, at least some of the data; and. Park discloses store, in the memory, at least some of the data; and (the control device 105 can store an indication of the detection and relevant data the detection was based on, in a detection log in the database 410, and corresponding actions (if any are defined) are output to one or more local security devices 101 to effect corrective action at the protected system 103; see Park par. 0085, 0043, 0103 and Fig. 5,; see payload in Park par. 0104-0108). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002). 
For claim 18, Gopalakrishnan discloses The field communicator device of claim 17, wherein the field device transmission protocol is Highway Addressable Remote Transducer Protocol, Fieldbus Protocol, Profibus Protocol, or Modbus Protocol (a Field Protocol-BLE adapter 142b can connect to a HART, FF, Process Field Bus (PROFIBUS), or other industrial protocol device and can and make its data available over a BLE interface by converting (i.e., translating) BLE packets to field protocol and vice versa, as shown in FIG. 6; see par. 0033, 0066).
For claim 19, Gopalakrishnan discloses The field communicator device of claim 17, wherein the wireless network interface controller is an IEEE 802.11 transmitter, a Bluetooth transmitter, a Bluetooth Low Energy transmitter (FIG. 1 illustrates one operational environment in which in-field wireless access to smart instruments using BLUETOOTH Low Energy (BLE) is used. This functionality could be used in any other suitable device or system. FIG. 2 illustrates an example device 200 supporting in-field wireless access to smart instruments using BLUETOOTH Low Energy according to this disclosure; see par. 0039), a Long Range transmitter, and/or a mobile telephony transmitter (the following communication protocols may be provided: serial protocols including RS-232 and RS422, Ethernet, Wi-Fi/802.11 A, B, G, N; Radio Frequency (RF), Bluetooth™, IEEE Standard 1394 Firewire™, Universal Serial Bus (USB), and cellular data connection (e.g., Long-Term Evolution (LTE)). Other communications protocols are possible; see Park par. 0044).
Claims 8, 11-13, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan and Park, and further in view of Kolavennu et al. (US 2012/0236768, hereinafter “Kolavennu”).
For claim 8, the combination of Gopalakrishnan and Park does not explicitly disclose The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a user communicator. Kolavennu discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a user communicator (The adapter device 120 allows a user device, such as a personal digital assistant (PDA) or other handheld/portable device, to interact with the field instrument 112 and to configure the adapter device 120 to communicate with the field instrument 112, as well as to configure and provision the field instrument 112 onto the wireless network; see par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 11, the combination of Gopalakrishnan and Park does not explicitly disclose The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless gateway. Kolavennu discloses The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless gateway (the adapter device 120 can send the unique ID of the legacy field instrument 112 as an attribute on the interface object 436. This allows the gateway 116 to identify the field instrument 112 as well as the protocol of the field instrument 112. The gateway 116 further can map the location of the field instrument 112 on the network based on the unique ID and protocol type of the field instrument 112. That is, the gateway 116 can indicate an address of the field instrument 112 and that the field instrument 112 is a HART device. Therefore, any other device on the system 100 can find the field instrument 112, such as when looking for a HART device; see par. 0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 12, the combination of Gopalakrishnan and Park does not explicitly disclose The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless mesh network. Kolavennu discloses The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless mesh network (various devices in the wireless network of FIG. 1 form a mesh network communicating at 2.4 GHz or 5.8 GHz. Also, in particular embodiments, data can be injected into the wireless mesh network through the routers or field instruments, thus providing versatile, multifunctional, plant-wide coverage for wireless sensing, asset location tracking, personnel tracking, wireless communications, and any other or additional functionality as desired; see par. 0026). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 13, the combination of Gopalakrishnan and Park does not explicitly disclose The computer-implemented method of claim 1, further comprising: transmitting, one or both of (i) a calibration command, and (b) a configuration command to the field device. Kolavennu discloses The computer-implemented method of claim 1, further comprising: 
transmitting, one or both of (i) a calibration command, and (b) a configuration command to the field device (In the configuration mode, the provisioning device configures the adapter device 120 to communicate with the field instrument 112. For example, the provisioning device can configure the adapter 112 to communicate with the field instrument 112 using a protocol native to the field instrument 112; see par. 0065; the interface 120 could be used to support both configuration/monitoring of a field device and provisioning of the field device onto a wireless network in any other suitable manner; see par. 0074). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 16, the combination of Gopalakrishnan and Park does not explicitly disclose The computer-implemented method of claim 15, wherein the command of the user is a configuration command, a diagnostic command, a maintenance command, or a calibration command. Kolavennu discloses The computer-implemented method of claim 15, wherein the command of the user is a configuration command, a diagnostic command, a maintenance command, or a calibration command (a provisioning tool can host other applications that allow an operator to configure a field instrument using a legacy protocol. That is, the provisioning tool can transmit information to the adapter device 120, which strips the information to the bare application information and communicates the bare application information to the legacy field instrument 112. Therefore, the provisioning tool can communicate through the adapter device 120 to configure the legacy field instrument 112, regardless of the legacy protocol utilized by the field instrument 112. Accordingly, the adapter device 120 accepts commands from the provisioning tool in order to provision the adapter device to communicate with the legacy field instrument 112 as well as to provision the adapter device 120, and the associated legacy field instrument 112, onto the wireless network; see par. 0060). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 20, Gopalakrishnan does not explicitly disclose  The field communicator device of claim 17, the memory storing further instructions that, when executed, cause the field communicator device to: receive, via the wireless network interface controller, a command of a user communicator, and based on the command of the user communicator, issue an instruction to a field device via the transmitter. Kolavennu discloses The field communicator device of claim 17, the memory storing further instructions that, when executed, cause the field communicator device to : receive, via the wireless network interface controller, a command of a user communicator (The adapter device 120 allows a user device, such as a personal digital assistant (PDA) or other handheld/portable device, to interact with the field instrument 112 and to configure the adapter device 120 to communicate with the field instrument 112, as well as to configure and provision the field instrument 112 onto the wireless network; see par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008), and 
Park discloses based on the command of the user communicator, issue an instruction to a field device via the transmitter (In order for the local security device 101 to interface with the data and controls in the protected system 103, the local security device 101 can include one or more Application Program Interfaces (APis) for communicating with the protected system 103, including structures needed for monitoring streams of data within the protected system 103 and extracting the data components needed to support security design patterns, providing a method for inserting commands for correction or reconfiguration after detections, and/or providing a possible method for tapping into communications methods that tie end-node systems to their central control systems; see Park par. 0070). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002).
For claim 21, Gopalakrishnan discloses A computing system for providing data collection and protocol conversion to enable field devices to wirelessly communicate with asset management tools and systems (FIG. 3 illustrates an example system 300 for BLE enabled field instruments to provide data to mobile devices over a BLE communication link according to this disclosure; see par. 0047 and Fig. 3), comprising: 
a wireless computer network (the system 100 also includes a wireless network 118, which can be used to facilitate communication with one or more wireless devices 120; see par. 0026 and Figs. 1 and 3); 
a field communicator (FIG. 6 illustrates BLE enabled field instrument 600 that includes a field instrument 602 with a BLE adapter 604; see par. 0058 and Figs. 2 and 6) comprising one or more processors, a transmitter, a wireless network interface controller, and a memory storing instructions that, when executed by the one or more processors , cause the computing system to (As shown in FIG. 2, the device 200 includes a bus system 205, which supports communication between at least one processor 210, at least one storage device 215, at least one communications unit 220, and at least one input/output (I/0) unit 225. The processor 210 executes instructions that may be loaded into a memory 230; see par. 0042 and Fig. 2): 
transmit, via the wireless computer network, data encoded in a general-purpose computing communication protocol (In block 815, the BLE adapter 704 transmits the converted information to an external device over a BLE communication link; see par. 0067-0068 and Fig. 8); 
receive, via the wireless computer network, the data (In blocks 820-830, the BLE enabled field instrument 700 receives signals from the external device. In block 820, the BLE adapter 704 receives a BLE signal from the external device over the BLE communication link; see par. 0069 and Fig. 8);
interpret, in the field communicator, the data to generate a data payload encoded in a process control protocol (In block 825, the BLE adapter 704 converts or translates the received BLE signal into the native protocol of the legacy field instrument 702; see par. 0070 and Fig. 8); and 
Gopalakrishnan does not explicitly disclose issue an instruction to a field device including the data payload. Park discloses issue an instruction to a field device including the data payload (In order for the local security device 101 to interface with the data and controls in the protected system 103, the local security device 101 can include one or more Application Program Interfaces (APis) for communicating with the protected system 103, including structures needed for monitoring streams of data within the protected system 103 and extracting the data components needed to support security design patterns, providing a method for inserting commands for correction or reconfiguration after detections, and/or providing a possible method for tapping into communications methods that tie end-node systems to their central control systems; see Park par. 0070). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gopalakrishnan's invention to systems and methods for detecting and correcting unwanted operating conditions or modes. (see Park par. 0002).
Gopalakrishnan does not explicitly a wireless user communicator. Kolavennu discloses a wireless user communicator. (The adapter device 120 allows a user device, such as a personal digital assistant (PDA) or other handheld/portable device, to interact with the field instrument 112 and to configure the adapter device 120 to communicate with the field instrument 112, as well as to configure and provision the field instrument 112 onto the wireless network; see par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
For claim 22, the combination of Gopalakrishnan and Park does not explicitly disclose The computing system of claim 21, wherein the memory of the field communicator includes further instructions that, when executed by the one or more processors, cause the computing system to: serve an application programming interface including routines for adapting user commands to one of plurality of equivalent process control protocols. Kolavennu discloses The computing system of claim 21, wherein the memory of the field communicator includes further instructions that, when executed by the one or more processors, cause the computing system to: serve an application programming interface including routines for adapting user commands to one of plurality of equivalent process control protocols (In the example illustrated in FIG. 8, an interface object accesses a field device database 810 using HART commands. In FIG. 8, the field instrument 112 includes a radio capability provided adapter device 120. ISA100.11a communications 804 are based on the inter-processor communications. However, a HART interface object 808 can access the field device database 810 via HART-based commands, without the need for a physical connection as shown in the example of FIG. 6 and without inter-processor communications as shown in the example of FIG. 7; see par. 0072). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
Claims 9, 10, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan, Park and Kolavennu, and further in view of Parent et al. (US 2013/0295859, hereinafter “Parent”).
For claim 9, the combination of Gopalakrishnan, Park and Kolavennu does not explicitly disclose The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload in real-time. Parent discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload in real-time (the RTU interface 316 provides for the retrieval of real time or historical data associated with the network 206; see Parent par. 0025). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Kolavennu's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
For claim 10, the combination of Gopalakrishnan, Park and Kolavennu does not explicitly disclose The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a remote asset management system. Parent discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a remote asset management system (an Asset Management System (AMS) executed via an external device 334 may request and gather device diagnostics and/or asset information from the network 206 directly via the master application 312 and bypassing the database 314). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Kolavennu's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
For claim 14, the combination of Gopalakrishnan, Park and Kolavennu does not explicitly disclose The computer-implemented method of claim 1, further comprising: analyzing, via the processor, the payload to diagnose a problem relating to the field device. Parent discloses The computer-implemented method of claim 1, further comprising: analyzing, via the processor, the payload to diagnose a problem relating to the field device (Once response data based on a request has been retrieved from a field device 208, the response data is returned to the module application 322 via the reverse path through which the request was sent ( e.g., from the network radio 222 and through the radio serial driver 330, the network manager 328, and the network server 326). The module application 322 performs error checking and/or system diagnostics based on the data retrieved in response to the requests; see Parent par. 0029). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Kolavennu's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
For claim 15, Gopalakrishnan discloses  A computer-implemented method of accessing a field device (FIG. 8 illustrates an example method 800 for providing BLE communication capability to a legacy field instrument in an industrial control system according to this disclosure; see par. 0064), comprising 
encoding, based on the protocol corresponding to the target field device, a protocol- encoded data set (In block 825, the BLE adapter 704 converts or translates the received BLE signal into the native protocol of the legacy field instrument 702; see par. 0070 and Fig. 8); and 
transmitting, via a transmitter, the protocol-encoded data set to the target field device (In block 830, the BLE adapter 704 transmits the converted signal to the field instrument over a native communication link 510, 610 corresponding to the native protocol; see par. 0071)
Gopalakrishnan does not explicitly disclose receiving, in a field communicator device, a command of a user including an indication of a field device, the command of the user including the indication of the field device received from a user communicator; identifying, based on the indication of the field device, a target field device including a protocol corresponding to the target field device. 
Kolavennu discloses receiving, in a field communicator device, a command of a user including an indication of a field device (FIG. 5 illustrates an example method 500 for configuring and provisioning an adapter device 120 via a user device according to this disclosure. As shown in FIG. 5, an adapter device 120 is coupled a field instrument 112 at step 502. This could include initiating a wired communication link between the adapter device 120 and the field instrument 112 using interface 204. At step 504, the adapter device 120 is communicatively coupled to a user device. This could include, for example, physically coupling a provisioning device to the adapter device 120 using a wired interface; see par. 0063-0064 and also 0031-0032 and Fig. 5), the command of the user including the indication of the field device received from a user communicator (The adapter device 120 allows a user device, such as a personal digital assistant (PDA) or other handheld/portable device, to interact with the field instrument 112 and to configure the adapter device 120 to communicate with the field instrument 112, as well as to configure and provision the field instrument 112 onto the wireless network; see par. 0051, 0068 and Fig. 5); identifying, based on the indication of the field device, a target field device including a protocol corresponding to the target field device (Provisioning data is provided to the adapter device 120 at step 508. This could include, for example, the operator selecting an operating mode, such as a provisioning mode, of the provisioning device. When running in the provisioning mode, the provisioning device communicates provisioning data, such as a wireless network identifier and wireless security credentials, to the adapter device 120. As part of the provisioning, the provisioning device may or may not communicate an identified location to the adapter device 120. At step 510, the adapter device 120 receives communications from the wireless network. This can include receiving information in a protocol configured for the wireless network; see par. 0066-0067 and Fig. 5);  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kolavennu's arrangement in Gopalakrishnan's invention to convert information from a first protocol native to the field instrument into a second protocol native to the wireless network (see Kolavennu par. 0008).
The combination of Gopalakrishnan, Park and Kolavennu does not explicitly disclose generating, based on the command of the user, a device command. Parent discloses generating, based on the command of the user (The input device(s) 522 permit a user to enter data and commands into the processor 512; see Parent par. 0042), a device command (module application 322 of FIG. 3 may interpret the requests for subsequent use by converting the data in the requests to conform to the corresponding wireless communications protocol implemented by the wireless field devices 208 (e.g., WirelessHART™). The example module application 322 also acts as a client to the network server 326 by managing and providing communications (e.g., the requests) to the network server 326. The network server 326 interprets the addresses and commands, prepared by the module application 322 according to the corresponding wireless communications protocol of the network 206, and communicates the address data and command data to the network manager 328; see Parent par. 0028). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Kolavennu's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
For claim 23, the combination of Gopalakrishnan, Park and Kolavennu does not explicitly disclose The computing system of claim 22, wherein the application programming interface adapts two or more user commands in parallel. Parent discloses The computing system of claim 22, wherein the application programming interface adapts two or more user commands in parallel (any or all of the example process of FIG. 4 may be performed sequentially and/or in parallel by, for example, separate processing threads, processors, devices, discrete logic, circuits, etc.; see Parent par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Kolavennu's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Junk et al. (US 2010/0145476);
-Hodson et al. (US 2007/0280144.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415       


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415